
	

114 SRES 235 ATS: Designating September 2015 as “National Spinal Cord Injury Awareness Month”. 
U.S. Senate
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 235
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2015
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2015 as National Spinal Cord Injury Awareness Month. 
	
	
 Whereas the estimated over 1,275,000 individuals in the United States who live with a spinal cord injury cost society billions of dollars in health care costs and lost wages;
 Whereas an estimated 100,000 of those individuals are veterans who suffered a spinal cord injury while serving as members of the United States Armed Forces;
 Whereas work-related accidents are the leading cause of spinal cord injuries; Whereas motor vehicle crashes are the second leading cause of spinal cord injuries and traumatic brain injuries;
 Whereas 70 percent of all spinal cord injuries that occur in children under the age of 18 are a result of a motor vehicle accident;
 Whereas every 48 minutes a person will become paralyzed, underscoring the urgent need to develop new neuroprotection, pharmacological, and regeneration treatments to reduce, prevent, and reverse paralysis; and
 Whereas increased education and investment in research are key factors in improving outcomes for victims of spinal cord injuries, improving the quality of life of victims, and ultimately curing paralysis: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2015 as National Spinal Cord Injury Awareness Month;
 (2)supports the goals and ideals of National Spinal Cord Injury Awareness Month; (3)continues to support research to find better treatments and therapies, and a cure for spinal cord injuries;
 (4)supports clinical trials for new therapies that offer promise and hope to individuals living with paralysis; and
 (5)commends the dedication of national, regional, and local organizations, researchers, doctors, volunteers, and people across the United States that are working to improve the quality of life of people living with spinal cord injuries and their families.
			
